UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 31, 2010 Concurrent Computer Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 0-13150 04-2735766 (State or Other (Commission (IRS Employer Jurisdiction File Number) Identification Number) of Incorporation) 4375 River Green Parkway, Suite 100, Duluth, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(678) 258-4000 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 31, 2010, Concurrent Computer Corporation (the “company”) issued a press release containing information about its financial condition and results of operations for its fourth fiscal 2010 quarter and twelve months ended June 30, 2010.Included in the press release are (1) the condensed consolidated balance sheets of the company as of June 30, 2010 (unaudited), March 31, 2010 (unaudited) and June 30, 2009, and (2) the company’s unaudited condensed consolidated statements of operations for the three and twelve months ended June 30, 2010 and 2009, and three months ended March 31, 2010.A copy of this press release is being furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (c) Exhibits The following exhibit is filed herewith: Exhibit No. Description Press release of Concurrent Computer Corporation, issued on August 31, 2010. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 31, 2010 CONCURRENT COMPUTER CORPORATION (Registrant) By: /s/ Emory O. Berry Emory O. Berry Chief Financial Officer and Executive Vice President of Operations -3- EXHIBIT INDEX Exhibit Number and Description Press Release of Concurrent Computer Corporation, issued on August 31, 2010. -4-
